Order entered October 14, 2013




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-00992-CR
                                 No. 05-12-00993-CR

                           ANTHONY ALAMIA, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 199th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 199-82134-2011

                                      ORDER
      Appellant’s Motion to Supplement the Brief is GRANTED.


                                                /s/   KERRY P. FITZGERALD
                                                      JUSTICE